Case 5:20-cv-05150-TLB Document 25 Filed 02/26/21 Page 1 of 2 PagelD #: 758

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

MATTHEW A. WENDT PLAINTIFF
V. CASE NO. 5:20-CV-5150
FAYETTEVILLE SCHOOL DISTRICT
NO. 1 OF WASHINGTON COUNTY,
ARKANSAS DEFENDANT

ORDER DENYING MOTION FOR FEES

Defendant Fayetteville School District No. 1 of Washington County, Arkansas (the
“District”) has filed a Motion for Attorney Fees (Doc. 22) and Brief in Support (Doc. 23).
Plaintiff Matthew A. Wendt filed a Response (Doc. 24). The Motion is now ripe, and for
the following reasons, the Motion (Doc. 22) is DENIED.

In August 2020, Mr. Wendt filed an action against the District alleging breach of
contract. The District filed a motion to dismiss. On December 4, 2020, the Court granted
the District's motion and dismissed the case with prejudice. Judgment was entered on
the same date. The District filed the instant Motion for Attorney Fees on January 8, 2021.
The District seeks to recover its attorney fees pursuant to Arkansas Code § 16-22-308,
which permits attorney fees to be awarded to the prevailing party in an action for breach
of contract. In response, Mr. Wendt points out that both Federal Rule of Civil Procedure
54(d)(2)(B)(i) and Local Rule 54.1 require that a motion for attorney fees be filed within
fourteen days of the entry of judgment unless a different period is provided by statute or
court order.

Pursuant to Rule 54 of both the Local and Federal Rules, the District’s Motion is

untimely. The statute that authorizes attorney fees to be awarded to the prevailing party,
Case 5:20-cv-05150-TLB Document 25 Filed 02/26/21 Page 2 of 2 PagelD #: 759

Arkansas Code § 16-22-308, does not provide a limitation period for filing such a motion.
Nor has the Court entered an order extending the time for the District to seek fees.
Therefore, the fourteen-day deadline applies, but more than fourteen days elapsed
between the Court's entry of judgment on Mr. Wendt’s claim for breach of contract and
the District's Motion for Attorney Fees.

For the foregoing reasons, IT IS ORDERED that the District's Motion for Attorney

Fees (Doc. 22) is DENIED.
el
IT IS SO ORDERED this

day of February, 2021.

 
   

 

THY Z BROOKS
NITED $1. DISTRICT JUDGE
